Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on January 8, 2020.
Claims 1-23 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1-23 recite(s) creating or modifying a user profile or client profile on the server and assigning weighted risk percentages and metes and bounds to a plurality of risk factor categories; and using the user identifying data and user financial account data by the server to generate a user weighted risk profile wherein the steps of creating the user weighted risk profile further 10include the steps of. the server relaying user identifying data and user financial account data client identifying data and client financial account data to a plurality of credit check databases and background check databases; the server retrieving user and client credit data and user and client background check data 15from the plurality of credit check databases and background check databases; and the server analyzing the user and client credit data and user and client background check data and the user or client credit data against the weighted risk percentages and metes and bounds of the plurality of risk factor categories of the user profile or client profile and further assign a user a risk value based on the user and associated clients of the user, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as mental processes because it is an 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of receiving, by a server via a graphical user interface supported by the server, user identifying data and user financial account data and client identifying data and client financial 5account data merely serves to generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Related References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heath; Stephan (20130073389 A1)
Shah; Shahid N. (20200250719 A1)
Neuhaus; Brent Lee (20110302079 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuhaus (US 2011/0302079 A1) and in view of Leyva (US 2013/0232068 A1).   
Claim 1:	In regard to the following limitation, Neuhaus teaches:
1. A method of providing electronic financial services comprising: receiving, by a server via a graphical user interface supported by the server, user identifying data and user financial account data and client identifying data and client financial 5account data; (Neuhaus:  pgh 41)
using the user identifying data and user financial account data by the server to generate a user weighted risk profile wherein the steps of creating the user weighted risk profile further 10include the steps of: the server relaying user identifying data and user financial account data client identifying data and client financial account data to a plurality of credit check databases and background check databases; (Neuhaus:  pgh 48-50)
the server retrieving user and client credit data and user and client background check data 15from the plurality of credit check databases and background check databases; and the server analyzing the user and client credit data and user 
Neuhaus does not teach the remaining limitations.  However, Leyva teaches:
creating or modifying a user profile or client profile on the server and assigning weighted risk percentages and metes and bounds to a plurality of risk factor categories;  (Leyva:  pgh 38-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Leyva teaches:
2. The method of providing electronic financial services of claim 1 wherein the server comprises an externally networked cloud server having a front end graphical user interface comprising a plurality of communicatively coupled subroutines including a registration subroutine, an administration portal subroutine, a user portal subroutine, a financial transactions subroutine, a 25financial products subroutine and a weighted risk subroutine.  (Leyva:  pgh 66, Figs. 2-6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 3:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Neuhaus teaches:
3. The method of providing electronic financial services of claim 2 wherein the step of receiving, by a server via a graphical user interface supported by the server, user identifying data and user financial account data and client identifying data and client financial account data, 30further includes the step of executing the registration subroutine and entering the user financial 323790_318Attorney Docket No.: 6409-001. USCustomer No. 29,335account data and client identifying data and client financial account data through the graphical user interface into a server database.  (Neuhaus:  pgh 41, 64)
Claim 4:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Neuhaus teaches:
4. The method of providing electronic financial services of claim 2 wherein the step of creating 5or modifying a user profile or client profile on the server and assigning weighted percentages and metes and bounds to a plurality of risk factor categories further comprises the step of accessing the administration portal subroutine through the graphical user interface and entering or modifying risk factor categories of the plurality of risk factor categories and assigning and assigning the weighted risk percentages and metes and bounds based a commercial account type 10of the user. (Neuhaus:  pgh 106-129) 
Claim 5:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Leyva teaches:
5. The method of providing electronic financial services of claim 2 further including the step of the user and client initiating financial transactions or financial products through the financial transaction subroutine or through the financial products subroutine communicatively coupled to 15the graphical user interface.  (Leyva:  Fig. 2)

Claim 6:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Neuhaus teaches:
6. The method of providing electronic financial services of claim 5 wherein the server compares the calculated user or client risk value with a predetermined threshold risk value and further offers the user or client financial products through the financial products subroutine through the 20graphical user interface to users or clients that have calculated user or client risk values that exceed the predetermined threshold risk value. (Neuhaus:  pgh 106-129)
Claim 7:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 6.  In regard to the following limitation, Neuhaus teaches:
7. The method of providing electronic financial services of claim 6 further including the step of offering a financial product of including system advanced payment of invoices prior to client 25payment of invoices if the calculated user or client risk value is higher than the predetermined threshold risk value.  (Neuhaus:  pgh 106-129)
Claim 8:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Neuhaus teaches:
8. The method of providing electronic financial services of claim 7 further including the step of paying a percentage of the invoices in advanced based on the calculated user or client risk value.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.  This 

Claim 10:	In regard to the following limitation, Neuhaus teaches:5
the server further using the user identifying data and user financial account data by the server to generate a user weighted risk profile wherein the steps of creating the user weighted risk profile further include the steps of:  20the server relaying user identifying data and user financial account data client identifying data and client financial account data to a plurality of credit check databases and background check databases; (Neuhaus:  pgh 48-50)
the server retrieving user and client credit data and user and client background check data from the plurality of credit databases and background check databases;  25the server analyzing the user and client credit data and user and client background check data and the user or client credit data against the weighted percentages and metes and bounds of the plurality of risk factor categories of the user profile or client profile and further assign a user a risk value based on the user and associated clients of the user; and (Neuhaus:  pgh 48-50) 
the server determining available financial products for the user and client by 30comparing the calculated risk value with a predetermined financial product calculated risk value; and  323790_320Attorney Docket No.: 6409-001. US Customer No. 29,335 wherein the computing device receives from the server the available financial products for the user and client and displays the available financial products for the user and client to execute through the graphical user interface.  (Neuhaus:  pgh 8)
Neuhaus does not teach the remaining limitation.  However, Leyva teaches:
a non-transitory computer-readable storage medium having computer-executable program instructions stored thereon that when executed by a processor, cause the at least one computing device to: display, by a computing 
the server or a sever administrator creating or modifying a user profile or client profile on 15the server and assigning weighted risk percentages and metes and bounds to a plurality of risk factor categories;  (Leyva:  pgh 38-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 11:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Leyva teaches:
511. The non-transitory computer-readable storage medium of claim 10 wherein the server comprises an externally networked cloud server having a front end graphical user interface comprising a plurality of communicatively coupled subroutines including a registration subroutine, an administration portal subroutine, a user portal subroutine, a financial transactions subroutine, a financial products subroutine and a weighted risk subroutine.  (Leyva:  pgh 66, Figs. 2-6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 12:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Neuhaus teaches:
12. The non-transitory computer-readable storage medium of claim 11 the registration subroutine allows users and clients to enter the user financial account data and client identifying data and client financial account data through the graphical user interface into a server database.  (Neuhaus:  pgh 41, 64)
Claim 13:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Leyva teaches:
1513. The non-transitory computer-readable storage medium of claim 11 wherein the administration portal subroutine is configured to create or modify a user profile or client profile on the server and assign weighted percentages and metes and bounds to a plurality of risk factor categories. (Leyva:  pgh 38-45) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 14:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Neuhaus teaches:
2014. The non-transitory computer-readable storage medium of claim 11 wherein the financial transaction subroutine configured to execute and facilitate financial transactions between the user and the client or wherein the financial products subroutine is configured for a system administrator to offer a user 
Claim 15:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Neuhaus teaches:
15. The non-transitory computer-readable storage medium of claim 14 wherein a financial product of the system includes system advanced payment of invoices prior to client payment of invoices if the calculated user or client risk value is higher than a predetermined threshold risk value for the financial product.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.  This teaches the step of paying a percentage of the invoices in advance based on preset criteria as a reward offered to certain users.)
Claim 16:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Neuhaus teaches:
16. The non-transitory computer-readable storage medium of claim 15 wherein the financial product pays a percentage of the invoices in advanced based on the calculated user or client risk value.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.  This teaches the step of paying a percentage of the invoices in advance based on preset criteria as a reward offered to certain users.)
Claim 18:	In regard to the following limitation, Neuhaus teaches:
10the risk data collection subroutine configured to input user identifying data or retrieve user identifying data stored on the cloud server and further relay the user identifying data to a plurality of credit databases and background check databases and retrieve user credit data and customer background check data from the plurality of credit databases and background;  25the risk data collection subroutine further configured to input secondary customer identifying data or retrieve secondary customer identifying data stored on the cloud server and 
Neuhaus does not teach the remaining limitations.  However, Leyva teaches:
a system for financial transaction risk valuation comprising: a backend externally networked cloud server having executable software capable of operating on the backend externally networked cloud server, the executable software including a front end graphical user interface risk evaluation portal and a plurality of subroutines defining a weighted risk, risk data, risk, and risk data collection; 15the risk evaluation portal configured to execute a plurality of software subroutines stored on the cloud server comprising a weighted risk subroutine, risk data collection subroutine, and a risk analysis subroutine; (Leyva:  pgh 18, 51, 66, Fig. 4)
the weighted risk subroutine configured to direct an administrative user to create or modify a candidate profile and assign weighted percentages and metes and bounds to a plurality 20of risk factor categories; (Leyva:  pgh 38-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Neuhaus with the elements as taught by Leyva because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 19:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Neuhaus:
519. The system for financial transaction risk valuation of claim 17 further including a financial transaction subroutine configured to execute and facilitate financial transactions between the user and a secondary customer.  (Neuhaus:  pgh 48-50)
Claim 20:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 18.  In regard to the following limitation, Neuhaus teaches:
20. The system for financial transaction risk valuation of claim 18 wherein a financial products 10subroutine is configured for a system administrator to offer a user or secondary customer financial products and further configured for the user to execute the financial products.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.)
Claim 21:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 19.  In regard to the following limitation, Neuhaus teaches:
21. The system for financial transaction risk valuation of claim 19 wherein a financial product of the system includes advanced payment of invoices to user prior to secondary customer payment 15of invoices if the calculated user or client risk value is higher than a predetermined threshold risk value associated with the financial product.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.  This teaches the step of paying a percentage of the invoices in advance based on preset criteria as a reward offered to certain users.)
Claim 22:	Neuhaus/Leyva teaches the limitation(s) as shown in the rejection of claim 20.  In regard to the following limitation, Neuhaus teaches:
22. The system for financial transaction risk valuation of claim 20 wherein the financial product pays a percentage of the invoices in advanced based on the calculated user or client risk value.  (Neuhaus:  pgh 63.  Neuhaus discloses offering rewards to certain users based on a set of criteria.  This teaches the step of paying a percentage of the invoices in advance based on preset criteria as a reward offered to certain users.)

Claims 9, 17, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuhaus (US 2011/0302079 A1) and in view of Leyva (US 2013/0232068 A1) and in further view of Carlson (US 2010/0274627).   
Claim 9:	Neuhaus/Leyva does not teach the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Carlson teaches:
9. The method of providing electronic financial services of claim 7 wherein the server receives geographic location data of the user or client and adjusts the user or client risk value based upon an amount of crime or fraud associated with financial transactions in the geographic location.  (Carlson:  pgh 43)
Claim 17:	Neuhaus/Leyva does not teach the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Carlson teaches:
517. The non-transitory computer-readable storage medium of claim 14 wherein the server receives geographic location data of the user or client and adjusts the user or client risk value based upon an amount of crime or fraud associated with financial transactions in the geographic location.  (Carlson:  pgh 43)
Claim 23:	Neuhaus/Leyva does not teach the limitation(s) as shown in the rejection of claim 19.  In regard to the following limitation, Carlson teaches:
23. The system for financial transaction risk valuation of claim 19 wherein the server receives geographic location data of the user or secondary customer and adjusts the user or client risk value based upon an amount of crime or 

Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/HANI M KAZIMI/Primary Examiner, Art Unit 3691